                 1        JOHN DOUGLAS BARR ............... California State Bar No. 40663
                          TROY DOUGLAS MUDFORD ..... California State Bar No. 156392
                 2        ESTEE LEWIS..................................California State Bar No. 268358
                          CATHLEEN THERESA BARR ....... California State Bar No. 295538
                 3
                          BRANDON STORMENT ...............California State Bar No. 267260
                 4        BARR & MUDFORD, LLP
                          1824 Court Street/Post Office Box 994390
                 5        Redding, California 96099-4390
                          Telephone: (530) 243-8008
                 6        Facsimile: (530) 243-1648
                 7        Attorneys for Plaintiffs

                 8
                                                      UNITED STATES DISTRICT COURT
                 9
                 10                                   EASTERN DISTRICT OF CALIFORNIA

                 11
                           TIFFANY PHOMMATHEP,                                No. 2:18-CV-02916-TLN-DMC
                 12        JOHN PHOMMATHEP SR.
                           J.P. II, a Minor, by and through his Guardian      ORDER GRANTING PLAINTIFFS’
                 13        ad Litem, TIFFANY PHOMMATHEP;                      REQUEST TO EXTEND
                           J.P., a Minor, by and through his Guardian         TIME FOR SERVICE OF
                 14        ad Litem, TIFFANYPHOMMATHEP;                       SUMMONS AND COMPLAINT
                           N.P, a Minor, by and through his Guardian
                 15
                          ad Litem, TIFFANYPHOMMATHEP,
                 16
                                       Plaintiffs,
                 17
                                       vs.
                 18
                          COUNTY OF TEHAMA;
                 19
                          TEHAMA COUNTY SHERIFFS’ OFFICE;
                 20       SHERIFF DAVE HENCRATT, in his
                          individual and official capacity as Sheriff for
                 21       the County of Tehama Sheriff’s Department;
                          ASSISTANT SHERIFF PHIL JOHNSTON,
                 22       in his individual and official capacity as
                 23       Assistant Sheriff for the County of Tehama
                          Sheriff’s Department;
                 24       SUCCESSOR IN INTEREST OR ESTATE
                          OF KEVIN NEAL and;
                 25       THE RANCHO TEHAMA ASSOCIATION
                          INC.,
                 26
                 27                     Defendants.

                 28
BARR & MUDFORD
    Attorneys at Law
    1824 Court Street
                                                                         Page 1
 Post Office Box 994390                Order Re Plaintiffs’ Request to Extend Time for Service on All Defendants
Redding, CA 96099-4390
     (530) 243-8008
                 1
                                 Having reviewed and considered Plaintiffs’ Request to Extend Time Period for Service of
                 2        Summons and Complaint on All Defendants, and good cause appearing therefor,
                 3               IT IS HEREBY ORDERED that Plaintiffs are granted an additional ninety (90) days to
                 4        effectuate service of the Summons and Complaint on all Defendants: COUNTY OF TEHAMA;
                 5        TEHAMA COUNTY SHERIFFS’ OFFICE; SHERIFF DAVE HENCRATT, in his individual and
                 6        official capacities as Sheriff for the County of Tehama Sheriff Department; ASSISTANT
                 7        SHERIFF PHIL JOHNSTON; in his individual and official capacities as Assistant Sheriff for the
                 8        County of Tehama Sheriff Department; SUCCESSOR IN INTEREST OR ESTATE OF KEVIN

                 9        NEAL; and THE RANCHO TEHAMA ASSOCIATION INC. Service shall be completed not

                 10       later than May 3, 2019.

                 11              IT IS SO ORDERED.

                 12       Dated: February 4, 2019

                 13

                 14
                                                           Troy L. Nunley
                 15                                        United States District Judge

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26
                 27

                 28
BARR & MUDFORD
    Attorneys at Law
    1824 Court Street
                                                                        Page 2
 Post Office Box 994390               Order Re Plaintiffs’ Request to Extend Time for Service on All Defendants
Redding, CA 96099-4390
     (530) 243-8008
